EXHIBIT 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACT: J. Eric Bjornholt - CFO(480) 792-7804 MICROCHIP TECHNOLOGY PROVIDES PRELIMINARY RESULTS FOR THIRD QUARTER FISCAL 2009 CHANDLER, Arizona – January 6, 2009 – (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller and analog semiconductors, today provided preliminary resultsfor the third quarter of fiscal 2009 ending December 31, 2008.Net sales for the third fiscal quarter are expected to be down 29 to 31% sequentially.Earnings per diluted share on a GAAP basis for the third fiscal quarter is expected to be approximately 21 to 24 cents, and earnings per diluted share on a non-GAAP basis, excluding the effect of share-based compensation, losses on trading securities and a benefit from a tax settlement is expected to be approximately 23 to 26 cents.The preliminary results on a GAAP basis exclude any charges related to the acquisition of Hampshire Company as the financial valuation related to the acquisition has not been finalized as of the date of this release.Any impact on the December 2008 quarterly earnings from the acquisition of Hampshire Company including charges associated with acquired in-process research and development, amortization of intangibles acquired and purchase price allocations to inventory impacting cost of goods sold will be included in the financial earnings release of Microchip scheduled for January 29, 2009.No conference call will be held in conjunction with today’s press release. “General economic and semiconductor industry conditions have continued to decline since our October earnings call,” said Steve Sanghi, Microchip’s President and CEO.“As a result of these conditions, we are continuing with a pay cut for all of our worldwide non-manufacturing employees which was implemented during the December quarter.We are also continuing actions to reduce manufacturing capacity in our wafer fabrication facilities in the U.S. and our assembly and test facility in Thailand.These and other actions have been taken to right-size our manufacturing output and keep operating expenses at reasonable levels.” - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Provides Preliminary Results for Third Quarter Fiscal 2009 “We are positioning Microchip to emerge from this economic downturn stronger than our competition by maintaining our focus on product and technology development activities, demand creation initiatives and driving internal efficiencies.We believe that we will continue to expand our marketshare in our strategic product lines through our focus on design win opportunities and new product introductions,” Mr. Sanghi continued. In response to investors’ questions, Microchip also stated that its Board of Directors intends to maintain the Company’s dividend by using a portion of the significant cash balance on its balance sheet. Microchip plans to announce its financial results for the third quarter of fiscal 2009 after market close on January 29, 2009.Due to the preliminary nature of the Company’s results for the December quarter, the Company is not able to provide a reconciliation of its GAAP and non-GAAP results but will include such reconciliation and related information as part of its announcement on January Cautionary Statement: The statements in this release relating to our preliminary results for net sales and
